Citation Nr: 1643723	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for colo-rectal cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The record before the Board consists of the Veteran's paper claims file and electronic records within Virtual VA and the Veterans Benefits Management System.


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The record shows the Veteran has been diagnosed with colo-rectal cancer.  The record also shows the Veteran had in-country service in the Republic of Vietnam.  As such, in-service exposure to herbicide agents is conceded.  See 38 C.F.R. § 3.307(a)(6) (2016).  The Veteran has contended that his colo-rectal cancer was caused by his in-service exposure to herbicides.

In February 2016, the Board requested an advisory medical opinion, to address the Veteran's claim, from an oncologist at the Wilmington VA Medical Center (VAMC).  The Board noted the Veteran's contention that his colo-rectal cancer was either multiple myeloma or soft-tissue sarcoma, both of which are forms of cancer subject to presumptive service connection where exposure to herbicides has been shown.  See 38 C.F.R. § 3.309(e) (2016).  As such, the oncologist was requested to opine as to whether the Veteran's colo-rectal cancer was either multiple myeloma or soft-tissue sarcoma.  The oncologist was also requested to opine as to whether it was at least as likely as not that the Veteran's colo-rectal cancer began in service, was caused by service, or is otherwise related to service, to include his presumed exposure to herbicide agents.

The requested opinion was provided in April 2016.  Dr. K.C., an oncologist, first stated that the Veteran's colo-rectal cancer was an adenocarcinoma, and not myeloma or soft-tissue sarcoma.  He explained that adenocarcinoma is a cancer arising from the glandular structure in the lining of the colon, whereas myeloma is a cancer of the plasma cells arising from the bone marrow, and soft-tissue sarcoma is a cancer arising from the body tissues like fibrous tissue, fat, muscle, lymphatics, and blood vessels.  He stated that cancers arising from any glands, such as the glandular structure in the colon, lungs and breasts, are called carcinomas.  He further stated that the Veteran's colo-rectal cancer was not "caused by service, or is otherwise related to his military service, to include presumed exposure to herbicide agents."

The Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As noted by the Veteran's representative in a May 2016 brief, Dr. C.K. provided no rationale for his opinion that the Veteran's colo-rectal cancer was unrelated to service.  As such, the Board finds that the April 2016 advisory opinion is inadequate for adjudication purposes, and that a remand for an additional VA opinion is warranted.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain and associate with the record any outstanding VA treatment records since March 2014.  If any VA treatment records are unavailable and further attempts to obtain them would be futile, enter a formal finding of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2016).

2.  Then, forward the Veteran's claims file to an oncologist to determine the nature and etiology of his colo-rectal cancer.  All pertinent evidence of record must be made available to and reviewed by the examiner.  If the examiner determines an additional examination should be performed, schedule the examination. 

Following a review of the relevant records and lay statements, and an additional examination if deemed necessary, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's colo-rectal cancer originated in, was caused by, or is otherwise etiologically related to his military service, to include his presumed in-service exposure to herbicide agents.

The examiner must provide a thorough rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Undertake any other development determined to be warranted.

4.  After the above development has been completed, readjudicate the issue of entitlement to service connection for colo-rectal cancer.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




